Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                               Sep 30 2014, 9:39 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

CHARLES C. WOOD                                 GREGORY F. ZOELLER
New Castle, Indiana                             Attorney General of Indiana

                                                KATHERINE MODESITT COOPER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

CHARLES C. WOOD,                                )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )        No. 49A05-1310-CR-514
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Grant W. Hawkins, Judge
                           Cause No. 49G05-0303-FB-46495



                                    September 30, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Charles Wood appeals the denial of his motion for earned reformative educational

credit time. Finding that this appeal is an unauthorized successive petition for post-

conviction relief, we dismiss.

       On January 21, 2004, Wood pleaded guilty to arson and admitted to being an

habitual offender. On February 11, 2004, the trial court imposed a thirty-year sentence

for arson, which it enhanced by ten years for the habitual offender finding, resulting in an

aggregate executed sentence of forty years. Wood appealed, and this Court denied.

Wood v. State, 49A02-0403-CR-248 (Ind. Ct. App. Dec. 17, 2004). On October 4, 2005,

Wood filed a petition for post-conviction relief. The post-conviction court denied his

petition, and it appears that Wood did not appeal that denial. On September 13, 2013,

Wood filed a motion for earned reformative credit time, which the trial court denied on

September 16, 2013. Wood now appeals in the guise of a direct criminal appeal.

       It is well established that “post-conviction proceedings are the appropriate

procedure for considering properly presented claims for educational credit time.” Young

v. State, 888 N.E.2d 1255, 1256 (Ind. 2008). To present a claim properly, a petitioner

must follow the Indiana Rules of Post-Conviction Remedies. Where, as here, the petition

is not the first that the petitioner has filed seeking post-conviction relief, that petitioner

must comply with Post-Conviction Rule 1(12). Among other things, the petitioner must

request authorization from an appellate court to file the successive petition. Ind. Post-

Conviction Rule 1(12)(a). Wood has not done so, nor has he complied with the other

requirements found in this Rule. P-C.R. 1(12)(a)-(c).

                                              2
      We echo our Supreme Court’s caution that if Wood hopes to prevail on his claim

after he has properly presented it via post-conviction procedures, “he must present

evidence supporting each portion of it with his proposed successive petition for post-

conviction relief filed along with his Successive Post-Conviction Relief Rule 1 Petition

Form pursuant to P-C.R. 1(12)[]. Here, for example, [Wood] must show in the first place

what the relevant DOC administrative grievance procedures are, and then that he has

exhausted them at all levels.” Young, 888 N.E.2d at 1257.

      The appeal is dismissed.

BARNES, J., and PYLE, J., concur.




                                           3